United States District Court
Northern District of California

Co 6 NN DH A FF WH NH

NN N NY NY NY NM NY KB WY
ou AA Pe ONS fF SF BOD e RADE BH AS

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

EDUARDO MUNOZ,
Case No. 18-04655 EJD (PR)
Plaintiff,
ORDER GRANTING
Vv. DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT
RANDULF ERGUIZA,
Defendant.
(Docket No. 20)

 

 

Plaintiff, a California inmate, filed a pro se civil rights complaints under 42 U.S.C.
§ 1983 against Defendant Nurse Practitioner Randulf Erguiza at Salinas Valley State
Prison (“SVSP”). The Honorable Magistrate Judge Maria-Elena James found the
complaint, (Docket No. 1), when liberally construed, stated a cognizable Eighth
Amendment claim for deliberate indifference to Plaintiffs serious medical needs, and
scheduled briefing on the matter. (Docket No. 9.) The matter was subsequently
reassigned to this Court on December 18, 2018. (Docket No. 16.)

Defendant Erguiza filed a motion for summary judgment asserting that Plaintiff

failed to exhaust administrative remedies, there are no genuine issues of material fact, and

 
United States District Court
Northern District of California

Oo © NN DH wn FF WY NY

no NY NYO NY NY N YH WY NY YS
BReRARRREKRHE FS Ce WAAR BHR Ee Ss

 

 

he is entitled to qualified immunity. (Docket No. 20, hereinafter “Mot.”!) Plaintiff filed
an opposition, (Docket No. 29), along with a declaration, (Docket No. 30), and Defendant
filed a reply, (Docket No. 34). For the reasons discussed below, Defendant’s motion for

summary judgment is GRANTED.

DISCUSSION

I Statement of Facts’ |

The underlying events of this action took place while Plaintiff was an inmate at
SVSP. Defendant Erguiza has been a licensed nurse practitioner in the State of California
since April 2014. (Erguiza Decl. { 1.) He was Plaintiff's primary care physician (“PCP”)
from June 2015 through December 2016, until he was reassigned to a different location
beginning January 2017, at which point another physician became Plaintiff's PCP. (1d. {
3.)

A. Medical Treatment by Defendant Erguiza

According to Plaintiff's medical records, the earliest documented complaint of pain
in his left ring finger appears in a request for medical services form signed by Plaintiff on
July 8, 2015. (Ex. A, AG-0105.3) Plaintiff was not treated by Defendant Erguiza but a
triage nurse who completed review of the service form. (Id.)

On July 20, 2015, Defendant Erguiza treated Plaintiff for the first time for an
unrelated issue involving a facial rash as documented in a “primary care provider progress

note.” (Erguiza Decl. § 24; Ex. A, AG-0104.) There is no mention in this progress note of

 

‘Tn support of the motion, Defendant provides his declaration, (Docket No. 20-2), the
declaration of non-party Dr. Bright, (Docket No. 20-3), and non-party R. Rogoyski,
(Docket No. 20-4).

2 The following facts are undisputed unless otherwise indicated.

3 In support of his motion, Defendant filed exhibits under an Evidence Appendix. (Docket
No. 20-1.) Any references to exhibits hereinafter refer to this appendix, as identified by
exhibit letters A through H.

2

 
Oo fo YN DBD oO & WD YN —

mmm mm met
No aA -& WO NH KH OS

United States District Court
Q

Northern District of California

Ny NH NY HY NY NY WN

 

 

Plaintiff complaining of any pain or other irritation in his finger during this examination.
(Id.) Nor is there any mention of pain or other irritation in Plaintiffs finger in the progress
note from two subsequent appointments with Defendant Erguiza, on October 13, 2015 and
December 9, 2015. (Id. at §{] 25-26; Ex. A, AG-0093, AG-0109.) According to Defendant
Erguiza, Plaintiff did not request treatment or identify pain from a sports injury that
occurred on approximately July 8, 2015, during the first five months that he treated
Plaintiff. (Erguiza Decl. $27.) |

According to Plaintiff, he stated in “each medical examination conducted by
Defendant Erguiza” the following: “I am unable to sleep at night because of the pain and
my finger gets stuck. Because it gets stuck I can’t exercise because it hurts too much. It
doesn’t bend and I can’t grasp objects with the finger and am in sever pain when I attempt
to use m[y] hand.” (Munoz Decl. { 2.)

The next documentation of Plaintiff reporting pain in his left ring finger is from a
Health Care Service Request Form‘ dated December 23, 2015, five and a half months after
his initial complaint in July 2015. (Erguiza Decl. | 28; Ex. A, AG-0100.) On the form,
Plaintiff stated that the cause of the pain in his finger was from a handball injury
approximately two months earlier, i.e., late October 2015. (Id.) Another nurse examined
Plaintiff the following day in response to this request and scheduled Plaintiff for a follow-
up appointment regarding his finger with a PCP. (Id.)

On January 22, 2016, Defendant Erguiza examined Plaintiff for a follow-up
appointment for an unrelated chronic left knee pain as well as his left ring finger
complaint. (Erguiza Decl. J 30; Ex. A, AG-0099.) At this appointment, Plaintiff
complained of pain in his finger and Defendant noted mild swelling and a deformity of the

finger. (Id.) Plaintiff stated he injured his finger playing handball. (Id.) According to

 

4 Inmates may fill out a Health Care Service Request Form at any time they are in pain or
otherwise are seeking medical attention. (Erguiza Decl. 429.) A registered nurse
evaluates the patient and, if necessary, schedules a visit with the PCP by adding it to the
PCP’s docket. (Id.)
, 3

 
United States District Court
Northern District of California

0 Oo DY A NW B&B WwW HY

moN YN YN N w
BNRRR BRR SF Cae DAA SH KH s

 

 

Defendant, this was the first time he learned that Plaintiff was experiencing any pain in his
left ring finger. (Id.)

Following the January 22, 2016 examination, Defendant Erguiza diagnosed a
possible fracture of Plaintiff's left ring finger. (Erguiza Decl. { 31; Ex. A, AG-0099.)
Defendant Erguiza requested an x-ray of Plaintiff's finger, put the finger in a buddy splint,
and prescribed 500 mg of Salsalate (a medication used to reduce pain, swelling, and joint
stiffness) three times a day as needed for pain and inflammation. (Id.) Defendant Erguiza
also ordered an MRI of Plaintiff's left knee, and prescribed Tylenol to be taken twice a day
to further manage Plaintiff's knee and finger pain.’ (Id.)

According to Defendant, Plaintiff received the requested x-ray of his finger on
January 27, 2016.° (Erguiza Decl. { 32.) According to Defendant, the reviewing
radiologist identified soft tissue swelling but concluded that no acute osseous injury was
evidence, which would indicate a fracture. (Id.) Defendant relied on the radiologist’s
conclusion in determining a medically appropriate course of treatment for Plaintiffs left
ring finger and made a professional medical opinion that the existing course of treatment
was appropriate. (Id.)

On February 7, 2016, Plaintiff submitted a Health Care Service Request Form,
complaining of his pain medication and follow-up for his x-rays. (Ex. A. AG-0098.) On

February 28, 2016, Plaintiff was seen by a triage nurse who noted continued pain in the

 

5 According to Defendant, this course of treatment was consistent with Pain Management
Guidelines (PMG), the California Correctional Health Care Services (“CCHCS”)
Formulary, California Department of Corrections and Rehabilitation (“CDCR”) policy,
and the American College of Radiology ACD Appropriateness Criteria for Acute Hand
and Wrist Trauma. (Id. at 9 32; Ex. F at 4-5; Ex. B at 2, 6-7, 9-10; Ex. C at 2, 43, 67; Ex.
D at 2-3; Ex. E at 13-15; Ex. F at 4-5.)

6 In support of this fact, Defendant refers to Ex. A, AG-0079. (Erguiza Decl. { 32.)
However, that document is a Health Care Services Request Form dated November 22,
2016, which contains no information regarding the x-ray or the radiologist’s findings. (Ex.
A, AG-0079.) Rather, the progress note from a later appointment with Defendant Erguiza
on March 3, 2016, states the following: “XRAY 01/2 /16 L Hand No osseous abn. Mild
4th finger soft tissue swelling.” (Ex. A, AG-0096.)

4

 
United States District Court
Northern District of California

io fof ND A SF WY YN

NY NO NO NO NY NY NY NY LY =
BPNRRRRBBNRBE Ge UW AAREBHKR ES

 

 

finger at a level of 6/10. (Id.)

On March 3, 2016, Plaintiff had a follow-up appointment with Defendant Erguiza
for his finger pain and his knee pain. (Erguiza Decl. { 33; Ex. A, AG-0096.) The progress
note from this appointment indicates Plaintiff describing the finger pain as “intermittent,”
and that he demonstrated an inability to actively flex his finger. (Id.) According to
Defendant Erguiza, he was unable to determine the cause of the symptoms in Plaintiff's
left ring finger, particularly due to Plaintiff's different recorded statements about when he’
was injured. (Id.) To treat Plaintiff's symptoms, Defendant Erguiza prescribed
conservative medical treatment in the form of Tylenol and 500 mg doses of Salsalate three
times a day as needed for pain management. (Erguiza Decl. { 34.) Defendant planned to
consider an MRI after 45 days if the symptoms did not resolve and scheduled a follow-up
for 45 days later.’ (Id., Ex. A, AG-0096; Munoz Decl. 3.)

According to Plaintiff, he complained at this March 3, 2016 appointment that he
believed that the existing course of medical treatment was ineffective and requested an
MRI and a referral to see an orthopedist. (Compl. 22.) Plaintiff states that he said: “You
are a sorry ass motherfucker of a doctor. You fucking punk.” (Munoz Decl. § 5.)
According to Plaintiff, Defendant Erguiza stated in response: “Oh yeah?! I knew I didn’t
like you. You fucked up now. You’ll never receive an M.R.L. or see a surgeon as long as
I’m your doctor. That[’]s what happens when you run your mouth.” (Id.) According to
Defendant, he does not recall Plaintiff making the derogatory statement towards him on
that date, and that if a patient had become agitated or aggressive, he would have recorded it
in the progress note. (Erguiza Decl. | 47.)

According to Defendant Erguiza, he may only request medical services that are

 

7 According to Defendant, this course of treatment was consistent with Pain Management
Guidelines, the CCHCS Formular, and CDCR policy. (Er. uiza Decl. 7 34; Ex. B at 2, 6-7,
9-10; Ex. C at 2, 43, 67; Ex. D at 2-3; Ex. E at 13, 15.) In Defendant Erguiza’s medical
opinion, as of March 3, 2016, conservative care of Plaintiff’s finger injury was medically
appropriate and required additional time. (Id. at { 38.)

5

 
United States District Court
Northern District of California

o fo NN OO FSF WY KH

NN NY NY KY NN
BNRRR BRE B Ge A ABREBR EA S

 

 

medically necessary and in his professional medical opinion, the medical services Plaintiff
believed were appropriate, including an MRI, were not medically necessary at that time. |
(Erguiza Decl. f§ 37-38.) Consequently, Defendant did not provide these services. (Id.,
Ex. A, AG-0096.) The progress note states that Defendant would “consider MRI after 45
days if symptoms do not resolve.” (Id.)

On April 12, 2016, Plaintiff was examined by Dr. Joseph Chudy, not a party to this
action, to address Plaintiff’s knee pain; specifically, Plaintiff requested pain medication
and surgical repair. (Erguiza Decl. | 40; Ex. A, AG-0074.) Dr. Chudy’s progress note
from this visit contains no mention of any finger ailments by Plaintiff. (Id.)

On April 14, 2016, Plaintiff was seen by Defendant for his scheduled follow-up
appointment. (Erguiza Decl. { 40; Ex. A, AG-0088.) The progress note for this

appointment does not contain any reference to complaints regarding Plaintiff's finger,

either of continued pain or other symptoms. (Id.) Additionally, the progress note contains —

no observation by Defendant of any finger condition that would warrant advanced imaging
or a specialist referral. (Erguiza Decl. | 40.) According to Defendant, he believed that the
conservative course of treatment previously prescribed was effective in eliminating
Plaintiff’s symptoms. (Id.) .

According to Plaintiff's medical records, on at least seven subsequent occasions
between March 3, 2016, and November 22, 2016, Plaintiff was seen by medical personnel
or submitted requests to be seen by medical personnel; these encounters did not include
any mention of finger pain. (Ex. A, AG-0074, AG-0075, AG-0086, AG-0087, AG-0088,
AG-0089, AG-0095.) This includes an appointment with Defendant Erguiza on July 24,
2016, to address Plaintiff's chronic knee pain. (Erguiza Decl. 41; Ex. A, AG-0088.)
There is no mention of Plaintiff's finger in the progress note for this visit. (Id.)

On November 22, 2016, Plaintiff filed a request for service form describing finger
pain at a level of 3/10. (Ex. A, AG-0079.) On the form, Plaintiff stated that the pain

“bothers” him, but Plaintiff did not describe it as serious pain. (Id.) Plaintiff stated he had
6

 
United States District Court
Northern District of California

oO fo SN DN NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

injured his finger the previous year, i.e., in 201 5. (Id.) On November 30, 2016, a triage
nurse evaluated Plaintiff regarding the request and noted that there was no observable
swelling of Plaintiff's finger. (Id.; Ex. G, Close Out Report — 67 (PCRD).) The nurse
marked Plaintiff's finger pain symptom as having been resolved. (Ex. G, Close Out
Report — 67 (PCRN).) Defendant Erguiza was not the medical provider assigned to
respond to the request, and he was not made aware of the request at the time. (Erguiza
Decl. ] 42.) Defendant Erguiza was also never scheduled to see Plaintiff about his finger
pain thereafter. (Id.; Ex. G, Close Out Report — 67 (PCP).)

On December 18, 2016, Defendant Erguiza saw Plaintiff for the last time for a
routine appointment for Plaintiffs Hepatitis C and chronic knee concerns. (Erguiza Decl.
{9 43, 44; Ex. A, AG-0054; Ex. G, Close Out Report - 67 (PCP).) Plaintiff was not seen
for any finger issues. (Id.) The progress note from this visit contains no observations by
Defendant of any medical evidence of a finger condition that would warrant advanced
imaging or specialist referral. (Id.)

Plaintiff claims that Defendant Erguiza acted with deliberate indifference to his
serious medical needs when he intentionally delayed, denied, and/or interfered with his
medical care for his finger, in violation of the Eighth Amendment. (Compl. at 6.) |

B. Medical Treatment Thereafter

On January 14, 2017, Plaintiff submitted a request for services form asking when he
would be scheduled to be seen for his finger. (Ex. A, AG-0091.) The following day, he
was seen by a nurse. (Id.) Unlike prior visits regarding his finger where Plaintiff
attributed his finger pain to a handball injury in 2015, this time Plaintiff reported to the
nurse that he “jammed” his finger the previous year, i.e., in 2016. (Id.) The nurse
evaluated Plaintiff's finger and noted no swelling. (Id.) The nurse prescribed warm
compresses and referred Plaintiff to his PCP for a routine follow-up. (Id.) The nurse did
note any symptoms of a serious injury, did not schedule Plaintiff for an urgent care visit,

and did not prescribe any treatment for a serious injury. (1d.)

7

 
United States District Court
Northern District of California

oOo fo NI DA UN FF W WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

On March 27, 2017, Plaintiff was seen by Dr. Vu, not a party to this action, for his
finger pain. (Ex. A, AG-0150.) Dr. Vu diagnosed Plaintiff with a possible trigger finger
condition and requested an orthopedic evaluation of Plaintiff's finger for possible release
of trigger finger. (Id.) There was no indication in Plaintiff's medical records for 2016 of
any symptoms of a trigger finger injury during that year. (Bright Decl. 15.)

Plaintiff received a consult with Dr. Thomas Zewert who recommended ligament
repair on May 5, 2017. (Compl. at 5.) Plaintiff elected to undergo surgery, which took
place on July 6, 2017, at Las Ventanas Surgery Center. (Ex. A, AG-0084, AG-0210.) The
surgery allowed for an “overall excellent repair” without complications. (Id.) As of
November 2018, Plaintiff was in “general good health.” (Id. at AG-0386.)

On Administrative Grievances

 

According to Plaintiff's appeal history report, Plaintiff only filed one grievance
during the time Defendant Erguiza was his PCP: appeal No. SVSP-HC-16055006, filed on
March 16, 2016. (Ex. H, Docket No. 20-1 at 213-214.) In this grievance, Plaintiff
indicated disagreement with the treatment he was receiving for his knee, including pain
management. (Id.) This grievance did not reference Plaintiff's finger pain treatment. (Id.)

The only grievance that Plaintiff filed relating to the treatment of his finger pain
was filed on July 31, 2017, appeal No. SVSP-HC-17058052. (Docket No. 20-1 at 221,
223.) This is the grievance which Plaintiff relies on as exhausting the claims in this action.
(Compl. at 2.) In appeal No. SVSP-HC-17058052, Plaintiff complains that “medical staff
are being deliberately indifferent to my serious medical needs by failing to provide surgery
to repair a torn ligament in a timely fashion and medication to treat the severe pain
associated with a torn ligament and surgery.” (Docket No. 20-1 at 221, 223.) Plaintiff
makes no mention of any specific individual in this grievance, including Defendant
Erguiza. (Id.)

II. Summary Judgment
Summary judgment is proper where the pleadings, discovery and affidavits show

8

 
United States District Court
Northern District of California

oOo Oo NY DA TH FF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

that there is “no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
“against a party who fails to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of proof
at trial .. . since a complete failure of proof concerning an essential element of the
nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v..
Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
the lawsuit under governing law, and a dispute about such a material fact is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Generally, the moving party bears the initial burden of identifying those portions of
the record which demonstrate the absence of a genuine issue of material fact. See Celotex
Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
than for the moving party. But on an issue for which the opposing party will have the
burden of proof at trial, the moving party need only point out “that there is an absence of
evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
to the motion is merely colorable, or is not significantly probative, summary judgment may
be granted. See Liberty Lobby, 477 U.S. at 249-50.

The burden then shifts to the nonmoving party to “go beyond the pleadings and by
her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
file,’ designate specific facts showing that there is a genuine issue for trial.” Celotex
Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.

The Court’s function on a summary judgment motion is not to make credibility
determinations or weigh conflicting evidence with respect to a material fact. See T.W.

Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
9

 
United States District Court
Northern District of California

Oo co NY A UN F&F WH WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The evidence must be viewed in the light most favorable to the nonmoving party, and the
inferences to be drawn from the facts must be viewed in a light most favorable to the
nonmoving party. See id. at 631. It is not the task of the district court to scour the record
in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
1996). The nonmoving party has the burden of identifying with reasonable particularity
the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
the district court may properly grant summary judgment in favor of the moving party. See
id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
(9th Cir. 2001).

A. Exhaustion

The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 USS.C. § 1997e to
provide that “[n]o action shall be brought with respect to prison conditions under [42
U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the
discretion of the district court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v.
Churner, 532 U.S. 731, 739 (2001)). “Prisoners must now exhaust all ‘available’
remedies, not just those that meet federal standards.” Id. Even when the relief sought
cannot be granted by the administrative process, i.e., monetary damages, a prisoner must
still exhaust administrative remedies. Id, at 85-86 (citing Booth, 532 U.S. at 734). The
PLRA’s exhaustion requirement requires “proper exhaustion” of available administrative
remedies. Id. at 93.

Compliance with prison grievance procedures is all that is required by the PLRA to
“properly exhaust.” Jones v. Bock, 549 U.S. 199, 217-18 (2007). The level of detail
necessary in a grievance to comply with the grievance procedures will vary from system to
system and claim to claim, but it is the prison’s requirements, and not the PLRA, that

define the boundaries of proper exhaustion. Id. at 218. In California, the regulation

10

 
United States District Court
Northern District of California

Oo Oo NY NH OH SF Ww NH

Ny NY NO NY NH NY NY NY N FF FF
2 ya &®R SRF SF Be AUAARSEHR ES

 

 

requires the prisoner “to lodge his administrative complaint on CDC form 602 and ‘to
describe the problem and action requested.” Morton v. Hall, 599 F.3d 942, 946 (9th Cir.
2010) (quoting Cal. Code Regs. tit. 15 § 3084.2(a)); Wilkerson v. Wheeler, 772 F.3d 834,
839 (9th Cir. 2014) (same). California regulations also require that the appeal name “all
staff member(s) involved” and “describe their involvement in the issue.” Cal. Code Regs.
tit. 15, § 3084.2(a)(3).

The grievance need not include legal terminology or legal theories unless they are
needed to provide notice of the harm being grieved. Griffin v. Arpaio, 557 F.3d 1117,
1120 (9th Cir. 2009). Nor must a grievance include every fact necessary to prove each
element of an eventual legal claim. Id. The purpose of a grievance is to alert the prison to
a problem and facilitate its resolution, not to lay groundwork for litigation. Id. The
grievance should include sufficient information “to allow prison officials to take
appropriate responsive measures.” Id. (citation and internal quotation omitted) (no
exhaustion where grievance complaining of upper bunk assignment failed to allege, as the
complaint had, that nurse had ordered lower bunk but officials disregarded that order); see
Wheeler, 772 F.3d at 840 (claim properly exhausted where inmate described nature of the
wrong and identified defendant as a responding officer who applied pressure to inmate’s
ankle deliberately to inflict pain).

Nonexhaustion under § 1997e(a) is an affirmative defense. Jones, 549 U.S. at 211.
Defendants have the burden of raising and proving the absence of exhaustion, and inmates
are not required to specifically plead or demonstrate exhaustion in their complaints. Id. at
215-17. In the rare event that a failure to exhaust is clear on the face of the complaint, a
defendant may move for dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc). Otherwise,

 

defendants must produce evidence proving failure to exhaust in a motion for summary
judgment under Rule 56 of the Federal Rules of Civil Procedure. Id. If undisputed
evidence viewed in the light most favorable to the prisoner shows a failure to exhaust, a

11

 
United States District Court
Northern District of California

Oo 8 SN DH A & WH NH

Ww NWN RNY NY NY KY =&
BNR RRS BY BSFae Daakrzrt: anes 6s

 

 

defendant is entitled to summary judgment under Rule 56. Id. at 1166. But if material
facts are disputed, summary judgment should be denied, and the district judge rather than a
jury should determine the facts in a preliminary proceeding. Id.

The defendant’s burden is to prove that there was an available administrative
remedy and that the prisoner did not exhaust that available administrative remedy. Id. at
1172; see id. at 1176 (reversing district court’s grant of summary judgment to defendants
on issue of exhaustion because defendants did not carry their initial burden of proving their
affirmative defense that there was an available administrative remedy that prisoner
plaintiff failed to exhaust); see also Brown v. Valoff, 422 F.3d 926, 936-37 (9th Cir. 2005)
(as there can be no absence of exhaustion unless some relief remains available, movant
claiming lack of exhaustion must demonstrate that pertinent relief remained available,
whether at unexhausted levels or through awaiting results of relief already granted as result
of that process). Once the defendant has carried that burden, the prisoner has the burden of

production. Albino, 747 F.3d at 1172. That is, the burden shifts to the prisoner to come

 

forward with evidence showing that there is something in his particular case that made the
existing and generally available administrative remedies effectively unavailable to him.
Id. But as required by Jones, the ultimate burden of proof remains with the defendant. Id.

Defendant argues that Plaintiff failed to exhaust administrative remedies with
respect to the claim against him. (Mot. at 20.) Defendant submits evidence showing that
the only grievance which Plaintiff filed during the time that Defendant Erguiza was his
PCP was appeal No. SVSP-HC-16055006, filed on March 16, 2016. See supra at 8.
However, this grievance did not reference Plaintiff's finger pain treatment and only
involved Plaintiff's disagreement with the treatment for his knee. Id. Accordingly, it
cannot be said that this appeal exhausted the claim against Defendant Erguiza for his
treatment of Plaintiff's finger.

In the complaint, Plaintiff identified health appeal No. SVSP-HC-17058052 as

exhausting the claims in this action. (Compl. at 2.) However, this grievance was filed on

12

 
United States District Court
Northern District of California

Oo oe NY BN DH Fe YH NY

Mw NM NR YN NY YN Se
SNR RR RB &® BF Ga vwaaak Bpuhbes

 

 

July 31, 2017, which was over seven months after Defendant Erguiza examined Plaintiff
for the last time on December 18, 2016. See supra at 7. Furthermore, Defendant Erguiza
was assigned to a different location in January 2017, and was no longer serving as
Plaintiff's PCP at the time the appeal was filed. Accordingly, it cannot be said that this
appeal could be understood as addressing the medical treatment Plaintiff received from
Defendant Erguiza when he had not been under Defendant’s care for the seven months
preceding the appeal.

In opposition, Plaintiff asserts that appeal No. SVSP-HC-17058052 went through
each stage of the appeal process... without procedural defect,” and that he “exhausted my
administrative remedies, and a decision was rendered at each stage by the administration
on the merits.” (Opp. at 17.) He asserts that he was not required to litigate every single
fact of his complaint during the appeal process, and that he addressed the “undue delay in .
treatment” in his grievance. (Id. at 18.)

In reply, Defendant asserts that appeal No. SVSP-HC-1705 8052 did not provide the
prison with adequate notice of Plaintiff's claim against Defendant Erguiza because it did

not “alert the prison to a problem and facilitate its resolution.” (Reply at 3, citing Griffin,

| 557 F.3d at 1120.) Defendant points out that there is no mention of a verbal altercation,

nor any retaliatory animus, nor Defendant’s alleged failure to provide additional treatment
for Plaintiff's symptoms of finger pain in 2016. (Id.) The undisputed facts also show that
Plaintiff's ligament injury was not diagnosed until May 2017, while under the care of —
another PCP and specialists. (Id.) As such, Defendant asserts that it is not plausible that
the grievance could have prompted the prison to investigate allegations against Defendant
Erguiza for care received the previous year. (Id. at 3-4.) -

Viewing the undisputed evidence in the light most favorable to Plaintiff, the Court
finds that Plaintiff failed to properly exhaust administrative remedies for his claim against
Defendant Erguiza. First of all, the Court notes that Plaintiff filed a grievance on March
16, 2016 involving an allegation of inadequate medical treatment against Defendant

13

 
United States District Court
Northern District of California

wo fo NY H A F&F WD NY

NY NM BH HO HO NYO YN NY NO HH | | FF HF S§e FOE OS
oOo ~T DA mA BP W HH KK 3D Oo Be ND HD UH FF WY NY FF S&S

 

 

Erguiza for his chronic knee pain. See supra at 8. Plaintiff could have complained about
inadequate medical treatment for his finger in that grievance, especially since he had just
seen Defendant Erguiza on March 3, 2016, for both his finger and knee pain, but he did
not. Id. at 5. Furthermore, Plaintiff makes no mention of Defendant Erguiza in appeal No.
SVSP-HC-17058052 or complain of any specific inadequate care he received while under
Defendant’s care. Although Plaintiff is correct that the grievance made it through all the
stages of review and that he need not litigate every single fact from his complaint, Griffin
also requires that the grievance include sufficient information “to allow prison officials to
take appropriate responsive measures.” 557 F.3d at 1120. Based on the information
provided in appeal No. SVSP-HC-17058052, it cannot be said that the prison had notice of
any claim against Defendant Erguiza, specifically since he ceased being Plaintiff's PCP
seven months prior to the filing of the grievance. Lastly, the regulations specifically
require that the appeal name “all staff member(s) involved” and “describe their

involvement in the issue.” Cal. Code Regs. tit. 15, § 3084.2(a)(3). Appeal No. SVSP-HC-

17058052 clearly did not satisfy these requirements with respect to the Eighth Amendment

claim against Defendant Erguiza in this action.

Based on the foregoing, Defendant has shown that inmate appeal No. SVSP-HC-
17058052 does not satisfy the exhaustion requirement for any claims in this action, and
that Plaintiff otherwise failed to properly exhaust all available administrative remedies
with respect to any of those claims. Plaintiff has failed in opposition to show that there
was something in his particular case that made the existing and generally available
administrative remedies effectively unavailable to him or that he was incapable of filing a
timely appeal. Albino, 747 F.3d at 1172. Accordingly, Defendant is entitled to summary
judgment under Rule 56 based on Plaintiff's failure to exhaust administrative remedies.
Id. at 1166.

Because Plaintiff has failed to exhaust any of the claims in the instant action, the

Court need not address Defendant’s motion for summary judgment on other grounds.

14

 
United States District Court
Northern District of California

 

 

CONCLUSION
For the reasons stated above, Defendant Randulf Erguiza’s motion for summary
judgment is GRANTED. (Docket No. 20.) The Eighth Amendment claim against him is
DISMISSED for failure to exhaust administrative remedies. See Albino, 747 F.3d at
1166.
This order terminates Docket No. 20.
IT IS SO ORDERED.

Dated: / [ - i ZO
EDWARD J. DAVILA
United States District Judge

Order Granting Def’s’ MSJ
PRO-SE\EJD\CR.18\04655Munoz_grant.msj(exh)

15

 
